Title: Virginia Delegates to Benjamin Harrison, 25 February 1782
From: Virginia Delegates
To: Harrison, Benjamin



Sir
Phila: 25th. Febry 1782
We have your Excellencys favor of the 9th. of this month. Since our last the plan for the final settlement of the public accounts from the commencement of the War to the 1st. of Janry. 1782, which we formerly mentioned to be under consideration has been adjusted and agreed to by Congress and will be fully explained to your Excellency by the superintendant of finance to whose department it properly belongs. the want of the rule prescribed by the articles of Confederation and which from the particular situation of some of the States could not now be obtained rendered the adoption of any mode very difficult, the one proposed when the variety of circumstances and interests to be combined upon the occasion are considered will perhaps be found as free from exception as any that could be devised and will it is to be hoped meet the approbation of the States.
We have reason to believe it has not proceeded from partiality to the Eastern and middle States that contracts for the southern department have not been proposed, as previous to the receipt of your Letter we had shewn attention to this business, and found the Financier disposed to take that course for supplying the southern department so soon as Taxes were laid and likely to be collected in those States to enable him to comply with such engagements as he should enter into for that purpose. If any preference appears to have been given to the State of Pensylvania in the benefit of Contracts we are assured it has proceeded from the money supplied by that State to enable the superintendant of Finance to fullfil them. This money was supplied in commutation for the specific requisitions due to the united States. It may with truth be said that the States as Virga. which supplied the specifics did their duty as much as Pensylvania wch. commuted for money, but unhappily the latter mode only has put into the hands of the superintendant the means of fullfiling future contracts. we must beg leave to refer to the inclosed paper for the news and are very respectfully
Sr. yr. Excellencys obed hum: servts.
James Madison jr.Edm: Randolph.Jos: Jones.A. Lee
 